Opinion filed February 26, 2009




                                               In The


   Eleventh Court of Appeals
                                            ___________

                                      No. 11-09-00047-CR
                                          __________

                      LEATYIA DESHON JACKSON , Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 142nd District Court

                                      Midland County, Texas

                                Trial Court Cause No. CR 25,545


                             MEMORANDUM OPINION
       The trial court convicted Leatyia Deshon Jackson, upon his plea of guilty, of robbery as a
repeat offender. Appellant also entered a plea of true to the enhancement allegation. Pursuant to the
plea bargain agreement, the trial court imposed a sentence of confinement for ten years. The
sentence was imposed in open court on November 18, 1999.
       On November 21, 2008, appellant filed in the trial court a pro se motion requesting that the
trial court correct the judgment to reflect that he was not guilty of robbery but was instead guilty of
a lesser included offense. The trial court denied the motion. Appellant then perfected this appeal.
       On January 29, 2009, the clerk of this court wrote the parties advising them that the trial
court’s order did not appear to be an appealable order and directing appellant to respond showing
grounds for continuing the appeal. Appellant has responded by filing a pro se brief and a pro se
supplementation for certification of his right to appeal. Appellant contends that the 1999 judgment
should be corrected to show that he was not convicted of robbery but instead of theft by deception.
Appellant contends that the evidence only supported a conviction for the lesser offense. Appellant
contends that the store clerk handed him the money with a smile after he asked her if she would give
him the money if he had a gun.
       Appellant has not established that the 2008 order is an appealable order. Appellant has failed
to invoke the jurisdiction of this court. The appeal is dismissed.


                                                             PER CURIAM


February 26, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2